Citation Nr: 0118334	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wound (SFW) of the head, upper body and back.

2.  Entitlement to service connection for residuals of SFW of 
the left arm.

3.  Evaluation of service-connected encephalopathy, evaluated 
as 10 percent disabling from October 29, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945 and from July 1947 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board notes that the veteran requested that he be 
afforded a hearing at the Board when he submitted his 
substantive appeal in August 2000.  The veteran was scheduled 
for a hearing in June 2001 and notified of the date in March 
2001.  However, the veteran submitted a statement to his 
representative in April 2001 indicating that he would not 
attend his scheduled hearing.  The representative notified 
the Board in June 2001.  The representative then submitted 
written argument on behalf of the veteran.  The veteran did 
not request that his hearing be rescheduled.  Accordingly, 
the Board finds that the veteran's request for a hearing has 
been properly withdrawn and will adjudicate the case based on 
the evidence of record.  38 C.F.R. § 20.702(e) (2000).

Finally, the veteran submitted multiple VA forms in support 
of his current claim.  One VA Form 21-526, received in 
December 1999, noted that the veteran was seeking service 
connection for a back condition, in addition to residuals of 
a SFW of the back.  This issue has not been developed or 
certified on appeal.  Accordingly it is referred to the RO 
for such further development as may be necessary.

(Consideration of the rating issue is deferred until the 
development sought in the remand below is completed.)



FINDINGS OF FACT

1.  The veteran's discharge documents reflect that he was 
awarded a Purple Heart for an unspecified wound in service in 
December 1943.  His service medical records reflect multiple 
treatments for chronic conjunctivitis at that time.

2.  The veteran suffered head trauma and a SFW of the left 
arm on September 4, 1950.

3.  The veteran's service medical records, to include 
multiple physical examinations and periods of 
hospitalization, do not reflect any residuals from the SFW of 
the left arm and do not show a SFW to any other part of the 
body during any period of service.  

4.  Currently, there is no residual impairment from a SFW of 
the left arm and no objective evidence of any other SFWs or 
residual disability.


CONCLUSION OF LAW

The veteran does not have residuals of SFWs of the head, 
upper body, back, or left arm that were incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records (SMRs) for the veteran's first 
period of active duty, from January 1942 to September 1945, 
do not reflect any evidence of any type of SFW to any part of 
the body.  The records reflect multiple treatments for 
conjunctivitis.  None of the treatment records refers to a 
history of a SFW.  The SMRs contain an entry that reflects 
that the veteran was received at the 59th Evacuation 
Hospital, in Palermo, Sicily, for treatment of bilateral 
conjunctivitis in December 1943.  Another entry shows that 
the veteran was treated, and released, from the 78th station 
hospital, also in December 1943.  There was no reference to 
any type of wound or injury beyond the conjunctivitis.  An 
Officer Candidate School (OCS) physical examination, dated in 
February 1945, revealed only the conjunctivitis as a positive 
medical finding.  The veteran's discharge physical 
examination, dated in September 1945, noted treatment for 
chronic conjunctivitis.  The examination report also noted 
that the veteran had no injuries or operations during his 
military service and had no physical complaints at the time 
of his discharge.

A certified copy of the veteran's Honorable Discharge for the 
period from January 1942 to June 1945, reported no wounds 
received in service and that the veteran received the 
Distinguished Unit Award, Good Conduct Medal, and European-
African-Middle Eastern (EAME) Theater of Operations Medal.  
He was discharged in order to accept a commission as a second 
lieutenant.  A certified copy of the veteran's Honorable 
Discharge for the period from June 1945 to September 1945, 
reflected an Expert Infantryman Badge and a Purple Heart as 
being earned by the veteran, in addition to his other medals 
and awards.  The certificate indicated that the veteran was 
wounded in December 1943, although no further specifics were 
provided.

The veteran submitted a claim for disability compensation 
benefits in February 1946.  The veteran's claim sought 
entitlement to service connection for chronic conjunctivitis.  
No other disability was listed and there was no reference to 
any type of SFW in service.  The veteran was granted service 
connection for conjunctivitis in March 1946.

The veteran reentered military service in July 1947.  A 
physical examination, dated in August 1948 noted that the 
veteran denied any physical problems.  The examination report 
did not disclose any findings of a SFW.  

The veteran was wounded on September 4, 1950.  A SMR entry, 
dated September 4, 1950, shows that the veteran was injured 
at approximately 1730 hours by concussive force from the 
explosion of an enemy artillery shell.  He complained of 
abdominal pain.  The time of treatment was listed as 1942 
hours.  The SMRs reflect that the veteran was then 
transferred to the 8055th Mobile Army Surgical Hospital 
(MASH) on September 5, 1950.  The initial diagnosis was brain 
concussion.  The veteran was also noted to have a shrapnel, 
or SFW, of the left arm.  The veteran was then transferred to 
an Army hospital in Tokyo, Japan, on September 7, 1950.

The veteran was hospitalized in Tokyo for approximately one 
month.  He was afforded ear, nose, and throat (ENT) 
evaluations, which found no evidence of SFWs to the head.  X-
rays of the skull, chest, left wrist, and abdomen were 
interpreted as negative.  A clinical abstract, dated in 
October 1950, shows that the veteran was initially rendered 
unconscious by the artillery blast.  There were no wounds of 
the skin of the head.  There was a superficial wound of the 
left arm, with no nerve or artery involvement, which was 
healed at the time of admission.  There was no paralysis of 
the extremities.  The veteran complained of headaches, 
dizziness, tinnitus and blurred vision.  A spinal tap was 
performed.  The remainder of the neurological examination was 
reported as normal.  The veteran was then transferred to 
Walter Reed Army Hospital (WRAH) for treatment and evaluation 
in October 1950.  The group orders transferring the veteran 
for further treatment listed only the residual from the blast 
concussion.  There was no reference to any other type of 
injury.  The other individuals listed on the group orders had 
multiple injuries denoted.

The veteran was a patient at WRAH from October 1950 to March 
1951, with several periods of convalescent leave during that 
time.  Physical examination at the time of admission revealed 
no SFWs or other injuries.  The veteran did not relate a 
history of any type of wound or injury in his prior service.  
The veteran did complain of left leg weakness and pain.  A x-
ray of the left ankle and leg was interpreted as negative in 
November 1950.  The veteran continued to complain of left leg 
pain.  The pain was diagnosed as myofascitis.  A treatment 
entry, dated in December 1950, described the pain as peroneal 
neuritis, probably due to pressure on the nerve from the 
veteran crossing his legs.  The veteran was afforded an 
orthopedic consultation in February 1951.  No evidence of a 
wound was noted.  It was felt that the veteran's pain was 
possibly due to tenosynovitis of the muscle or tendon, or due 
to a minute foreign body in the leg.  Multiple x-rays of the 
left leg found no evidence of any metallic foreign body.  The 
discharge narrative summary noted that the veteran had no 
history of injury or illness beyond the present illness 
relating to residuals from his head injury.  The discharge 
diagnoses were moderate, post-traumatic, chronic 
encephalopathy manifested by headaches and dizziness 
following cerebral concussion as a result of enemy fire, and 
acute, mild peripheral neuritis of the left peroneal nerve, 
manifested by slight weakness, etiology undetermined.

The veteran returned to duty with some limitations.  He was 
able to perform his duties until the increased stress 
resulted in an exacerbation of his symptoms.  The veteran was 
afforded a neurology consultation, conducted in May 1952.  
The veteran gave a history of having suffered paralysis on 
the left side after his September 1950 head injury.  He also 
said that he had hemiplegia that involved the face and both 
limbs.  Objectively, the examiner reported that there was a 
slight weakness of most of the left upper limb.  The lower 
limb appeared to be grossly within normal limits.  The 
examiner recommended hospitalization for a full evaluation.

The veteran was hospitalized at the Army hospital at Fort 
Benning, Georgia, from June 1952 to July 1952.  The veteran 
provided a history of left arm and left leg weakness after 
being wounded in September 1950.  He also said that he had 
sustained a SFW of the left temporal area.  The veteran gave 
a further history of having sustained an injury to his lower 
back in 1944 and having had low back pain since that time.  A 
physical examination, performed in June 1952, reported 
"shrapnel scars in the sacral region and the left leg and 
ankle."  The examination further reported slight weakness of 
the left upper extremity although coordination was good.  No 
other motor sensory findings were noted.  The discharge 
summary repeated the history of injury, as related by the 
veteran, and the report of shrapnel scars of the back, left 
leg and ankle.  The veteran's primary complaint was of 
increased headaches.  It was recommended that he be 
transferred to a neurological center for further evaluation 
and treatment.

The veteran was then hospitalized at Brooke Army Hospital 
from July 1952 to December 1952.  A history of present 
illness, prepared as part of the initial assessment, noted 
that the veteran suffered a left temporal injury without 
laceration of the skin and a SFW of the left arm in September 
1950.  The history said that the veteran experienced weakness 
of the left arm.  The veteran also related having suffered a 
shrapnel injury to the low back in 1943 with recurrent low 
back pain.  The veteran was evaluated for complaints of pain 
and weakness of the lower extremities.  A physical medicine 
consultation, dated in July 1952, reported normal reflexes 
and normal recognition of pinprick throughout the body.  
There was a moderate limitation of motion of the lower lumbar 
spine in all directions with a slight left convex scoliosis.  
There was minimal tenderness present just to the right of the 
spine at the lumbosacral junction.  All of the musculature of 
the left upper extremity was minimally weakened.  There was 
moderate weakness of the left peronei.  Chronaxie studies 
were to be performed.  X-rays of the lumbar spine were 
interpreted to show scoliosis of the lumbar vertebra with the 
convexity to the right, centered at L1.  No other 
abnormalities were noted.  A July 1952 entry reported that 
chronaxie studies of the tibialis anterior, peroneus longus, 
gastrocnemius, and quadriceps bilaterally with bilateral 
abnormal findings in the peroneus longus.  The findings were 
felt to be suggestive of lower motor neurologic damage in the 
L5 outflow bilaterally and were consistent with a clinical 
diagnosis of herniated nucleus pulposus at L5.  An August 
1952 entry reported that the veteran had no complaints 
referable to his back.  He still had moderate limitation of 
motion of the lower lumbar spine with a slight left convex 
scoliosis with moderate limitation in leftward bending.

The veteran underwent physical evaluation board (PEB) 
proceedings in September 1952.  A physical examination report 
noted a scar in the hair of the left temple and a small 
transverse midline scar of the low back.  Neither scar was 
described as the result of a SFW.  A medical supplement 
reported the history, as related by the veteran, of having 
suffered a shrapnel wound of the low back in 1943.  The 
diagnosis was chronic mild encephalopathy, due to trauma, 
manifested by electroencephalographic (EEG) findings of mild 
diffuse abnormality.  No diagnosis was provided regarding any 
type of SFW.  The veteran was then medically retired from 
service, due to his encephalopathy, in December 1952.

The veteran submitted a claim for disability compensation 
benefits related to his encephalopathy in January 1953.  The 
veteran's claim was denied because he failed to report for a 
VA examination.  He was provided notice of this denial in 
April 1953.

The veteran was given a disability rating, for vocational 
rehabilitation purposes, in December 1952.  The rating noted 
that the veteran was rated as not less than 30 percent from 
January 1, 1953, for chronic encephalopathy, due to trauma.

The Board notes that there is a letter in the claims folder 
from an insurance company in June 1952.  The letter wanted to 
know whether the veteran had any type of back disability in 
service and whether he was receiving treatment for such a 
disability.  A reply, dated in June 1952, noted that the 
veteran was diagnosed with acute peroneal neuritis of the 
left leg, mild at the time of his last hospitalization.  The 
reply further stated that the only reference to a back injury 
was noted during hospitalization in 1952, which showed an 
injury to the lower spine in 1944 with episodes of back pain 
since then.  

The veteran's current claim for service connection and/or 
higher rating for the issues on appeal was received at the RO 
on October 29, 1999.  The veteran was seeking service 
connection for post-traumatic stress disorder (PTSD), head 
injury as a result of blast concussion, and SFWs of the head, 
upper body, back, and left arm.  The veteran submitted a 
statement wherein he said that he spent 1951 as a patient at 
WRAH and 1952 as a patient at Brooke Army Hospital.  The 
veteran noted that his DD 214 showed that he had earned a 
Combat Infantryman Badge (CIB) and Purple Heart.  

The RO contacted the veteran in February 2000 and instructed 
him on the type of evidence needed to establish his claims.  
The letter also notified the veteran of what he needed to do 
in support of his claim and what the RO would do.  Finally, 
the veteran was urged to submit any evidence within 30 days 
or his claim would be decided based on the evidence of 
record.  

Treatment records were requested form H. T. Stoddard, Jr., M. 
D., in February 2000.  However, Dr. Stoddard submitted 
several letters dated in 1996, 1999, and 2000 in lieu of 
treatment records.  The 1996 letter shows that the veteran 
had severe arteriosclerotic heart disease.  His 1999 letter 
related the veteran's problems with sleeping, depression and 
nightmares about the war.  The February 2000 letter noted 
that he had treated the veteran for coronary artery disease, 
diabetes mellitus, and spinal stenosis with left lower 
extremity radiculopathy.  Dr. Stoddard noted that the veteran 
had a history of two prior strokes with residual speech 
impairment, balance disturbance and a movement disorder.  He 
reported that the veteran had a benign brain tumor as well.

The veteran was afforded a VA neurology examination in 
February 2000.  The veteran and his wife provided a history 
of shrapnel injury of the back in World War II, with residual 
back pain.  The veteran also presented a letter from his 
physician.  The letter noted the veteran's history of strokes 
and subsequent speech deterioration and imbalance.  The 
veteran also reported a diagnosis of spinal stenosis.  Over 
the previous 10 years the veteran had developed a tremulous 
condition in all four extremities and the head.  The examiner 
reported that physical examination showed an awake but 
demented person.  The veteran was disoriented for space, and 
date.  He had no memory after one minute for single items and 
was unable to do serial 7's.  There was a definite, severe 
strong leg raising bilaterally, with the left worse than the 
right.  There were no deep tendon reflexes anywhere.  The 
veteran was observed to have fairly disabling tremorogenic 
condition in both hands which exhibited a nodding tremor and 
also in all four extremities particularly of the cerebellar 
kind.  The veteran also displayed a tendency to increment 
when the hand was reaching a position.  He had dysarthria and 
he had an increasing wide stance in his feet.  He was ataxic.  
The veteran could barely walk because of the problem of the 
low back and his ataxia.  There were no long tract findings.  
The impressions were dementia, cerebellar disease possibly 
from a blast concussion, question of essential tremor which 
was not a Parkinsonian tremor, status-post cerebrovascular 
accident (CVA) with speech deterioration and balance, and 
status-post spinal stenosis with intense low back pain and 
straight leg raising sign in both legs, primarily in the 
left.  A magnetic resonance imaging (MRI) of the head and 
lumbosacral spine was ordered to evaluate the veteran's 
residuals.

Associated with the claims folder is a MRI report of the 
lumbar spine dated in March 2000.  The test was interpreted 
to show degenerative changes in the lower lumbar spine.  The 
changes appeared most marked at the L4-L5 level with diffuse 
bulging of the disc.  There was endplate degenerative change 
along with the hypertrophic change in the facet joints.  
There was a small focus of asymmetric protrusion of disc 
material extending into the right L4-L5 foramina.

Also associated with the claims folder is a MRI report of the 
brain dated in March 2000.  The test was interpreted to show 
lobular enhancing extra-axial mass seen posteriorly at the 
level of the inner table in the high right parietal region on 
the left.  A lobular meningioma was thought most likely.  
This was causing some mass effect on adjacent cortex but did 
not show basogenic [sic] edema or mass effect on the 
ventricles.

The VA neurological examiner provided an addendum report in 
May 2000.  The addendum reported the MRI findings of February 
2000.  However, no opinions or additional comments as to how 
these findings affected the veteran were provided.

The veteran was afforded a VA psychiatric examination in May 
2000.  The veteran reported a head and back injury during the 
Korean War.  He also reported that he was medically retired 
from service.  The examiner noted that the veteran's chart 
contained a diagnosis of significant brain damage with a 
diagnosis of dementia.  The veteran said that he had frequent 
headaches.  They veteran took approximately 13 separate 
medications.  He had been "on disability" since 1978.  The 
veteran attempted to answer questions but his wife had to 
frequently help him.  The diagnoses were mood disorder, 
secondary to neurological illness, dementia, and brain 
damage, perhaps cardiovascular as well as brain injury in the 
military.  The examiner also noted a diagnosis of back injury 
secondary to large blast injury and that the veteran said 
that he suffered 14 different shrapnel fragments as well as a 
significant head injury.  

The veteran was granted service connection for his 
encephalopathy in June 2000.  He was assigned a 10 percent 
rating, effective as of October 29, 1999, the date his claim 
was received.

A letter from the veteran's spouse, was received in July 
2000.  The spouse's letter said that the veteran suffered a 
back injury during WW II in Sicily.  He was also wounded in 
Korea in September 1950.  She related how difficult it was 
for her to care for the veteran and how they were in 
financial need.  She submitted a copy of a VA outpatient 
treatment record, dated in February 2000.  The entry referred 
to the veteran's then-noted psychiatric symptoms.  No 
reference was made to any type of SFW and the veteran's 
encephalopathy was not noted.  Also submitted was a copy of 
VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance.  The veteran 
was found to require aid and attendance.  However, the 
diagnoses provided were left parietal meningioma, coronary 
artery disease, tremor, low back pain, diabetes and vision 
loss.  All conditions that are not service connected.  

The veteran submitted a copy of the results of a number of VA 
radiological studies dated in March and April 2000, 
respectively.  Some of the reports were duplicative of others 
previously submitted.  A March 2000 x-ray report for the 
orbits of the eyes reported that no metallic foreign bodies 
were seen within either orbit.  A x-ray report of the lumbar 
spine noted several metallic clips in the soft tissues left 
anterolateral to the lumbosacral junction.  These clips were 
not further identified.  They were not noted on the MRI of 
the lumbar spine.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The veteran indicated that he experienced a 
number of PTSD-related symptoms such as hypervigilance, 
irritability, nightmares, detachment and estrangement from 
others as well as intrusive thoughts of combat.  The veteran 
also reported problems with his memory.  He had been 
unemployed since 1978.  His medical problems included 
coronary artery disease, diabetes mellitus, visual 
impairment, Parkinsonism, frequent headaches and a benign 
brain tumor.  He was reported to have chronic debilitating 
medical problems and required 24-hour nursing care.  The 
mental status examination reported that the veteran was 
alert, oriented to person, place and situation but not to 
time.  His affect was flat to tearful.  He exhibited some 
psychomotor agitation or retardation and constantly moved his 
hands and feet.  He would wring his hands when very anxious.  
He became very frustrated when he could not remember things 
that he wanted to say.  The examiner reported that the 
veteran had a constant tremor of his hands throughout the 
interview.  His head also exhibited tremors.  The veteran was 
difficult to understand at times but was able to relate 
things coherently.  His speech was soft, slow, and halting.  
His thought processes were logical and goal directed without 
evidence of looseness of association.  The veteran's Axis I 
diagnoses were PTSD and mood disorder secondary to dementia.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 25.  

The examiner added that the veteran clearly met the criteria 
for a diagnosis of PTSD and related several of the symptoms 
previously described in support of that diagnosis.  The 
examiner stated that the veteran's disability was total and 
permanent.  The examiner further stated that it was 
impossible to determine how much of the veteran's present 
problems were due to PTSD or due to mood disorder, secondary 
to dementia.  Memory problems associated with PTSD overlapped 
with memory problems associated with dementia.  The examiner 
said that PTSD could also contribute to depressed mood, as 
could mood disorder, secondary to dementia.  

The veteran was granted service connection for PTSD in August 
2000.  He was assigned a 100 percent rating, effective as of 
the date of claim of October 29, 1999.  


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition for which, under case law of 
the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to the in-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the SMRs from the veteran's first period of 
active duty, from 1942 to 1945, to include combat service in 
WW II, do not reflect treatment for, or recognition of, any 
type of SFW.  The records contain numerous medical entries to 
show continuous treatment for chronic conjunctivitis, to 
include hospitalization.  There is no mention of any previous 
SFW or other type of wound during the entire period of 
service.  The veteran underwent an OCS physical examination 
in February 1945, which was negative for any type of injury 
or wound.  The same is true for the veteran's discharge 
physical examination in September 1945.  The examination 
report noted that the veteran had 27 months of service in the 
EAME Theater but reported no injuries or operations during 
service.

The SMRs for this period reflect that the veteran had access 
to medical care throughout his period of service, to include 
service in Great Britain, Sicily and Italy.  The SMRs are 
negative for treatment or history of a SFW.

The Board also notes that the veteran did not claim residuals 
from any type of SFW at the time he submitted his claim for 
service connection for conjunctivitis in February 1946.  Nor 
did the veteran claim having been wounded in service at the 
time of his physical examination in August 1948.  

The SMRs for the period from September 1945 to September 1950 
clearly show that the veteran was injured on September 4, 
1950, as a result of the concussive force of an exploding 
artillery shell.  The SMRs document treatment within hours of 
the injury.  A SFW was noted on the left arm at the 8055th 
MASH unit.  However, several days later, the SFW was found to 
be well healed at the time of the veteran's admission to the 
Tokyo Army Hospital.  The initial treatment records, as well 
as the 8055th MASH and Tokyo Army Hospital records do not 
reflect any further SFWs, nor do they report any history of 
any type of a prior SFW relating to the veteran's WWII 
service.  The veteran underwent a complete review of all body 
systems while in Tokyo.  He made a good recovery from his 
head injury and was referred stateside for further evaluation 
for residuals of his head injury.  There was no mention made 
of any other type of injury.

The records from WRAH likewise do not reflect any finding of 
any residuals of SFWs.  The veteran was a patient from 
October 1950 to March 1951, with some periods of convalescent 
leave.  There is no indication that the veteran complained of 
having suffered any SFWs, either from the September 1950 
incident, or during his previous service.  

The first reference to any type of SFWs, beyond the initial 
assessment of the healed SFW of the left arm, is contained in 
the history taken as part of the veteran's admission to the 
Army hospital at Fort Benning.  The history recorded the 
veteran's report of having sustained a SFW to the left 
temporal region, and having claimed an injury to the lower 
part of his spine in 1944.  The discharge summary then 
reported that physical examination revealed shrapnel scars in 
the sacral region and left leg and ankle.  (The Board notes 
that the veteran underwent a spinal tap while a patient at 
Tokyo).  Even though these "shrapnel scars" were noted, 
there was no impairment associated with the scars.

The treatment records and medical board evidence from Brooke 
Army Hospital also failed to show any objective evidence of a 
SFW residual.  The history noted that the veteran reported a 
SFW of the back in 1943.  However, no objective finding was 
made that the veteran experienced any residual of the SFW.  
The hospital admission physical examination reported an old 
scar over the sacrum and left leg.  A physical examination, 
done in September 1952 as part of the medical board 
processing, noted a scar of the left temple and a small 
transverse scar at the midline of the lower back.  Neither 
scar was described as, or found to be, due to a SFW.

At the time the veteran submitted his claim for benefits in 
January 1953, he made no reference to any SFWs.  He did 
indicate that he was seeking benefits for a back disability 
that he indicated began in Italy in 1943.  

The several VA examinations and VA outpatient treatment 
records do not reflect any objective findings of residuals 
from any SFWs.  The veteran gave a history of a shrapnel 
wound to the back in WW II at the time of his February 2000 
VA neurology examination but as noted, there were no 
objective findings of any residuals.  The May 2000 VA 
examination report recorded the veteran's history of having 
sustained wounds involving 14 shrapnel fragments and being 
inpatient at WRAH for a year.  However, the objective 
evidence from WRAH, along with earlier treatment records from 
1950, do not support the veteran's contention of any SFWs, 
let alone 14 fragments.  Further, the veteran was a patient 
from October 1950 to March 1951, with several periods of 
convalescent leave.  The veteran was never hospitalized for 
treatment for a year at any time.  

The Board notes that an Extract From Service Record, dated in 
May 1944, listed the veteran's several military decorations 
and/awards at that time.  No Purple Heart was listed.  Also, 
a certified copy of the veteran's June 1945 Honorable 
Discharge certificate did not reflect receipt of a Purple 
Heart.  However, the veteran's Military Record and Report of 
Separation Certificate of Service, WD AGO Form 53-98, dated 
in September 1945, reported receipt of a Purple Heart, 
although no specifics were provided as to what type of wound 
was received.  The certified copy of the discharge 
certificate for September 1945 reported the wound as having 
been received in the EAME Theater in December 1943.

The Board also notes that the veteran was awarded a Purple 
Heart for his injury/wound received in September 1950.  The 
medical records reflect the award, as well as a copy of a 
General Order, dated in September 1950, which indicated the 
award of an Oak Leaf Cluster, indicative of a second award of 
the Purple Heart.  

The Board has considered the application of 38 U.S.C.A. 
§ 1154(b) in support of the veteran's claims for entitlement 
to service connection for his claimed SFW residuals.  Even if 
it is conceded that the veteran was injured as he claims, the 
Board finds that there is no evidence of his experiencing any 
current residual disability for which service connection may 
be granted.  Despite the award of a Purple Heart in September 
1945, there is no evidence of any type of residual from a 
SFW, based on objective evidence, even to the present time.  
Further, the multiple physical examinations dated in February 
1945, September 1945, and August 1948, all were negative for 
any history of any type of wound.  There are a number of SMRs 
documenting treatment for conjunctivitis in December 1943, 
but no records showing any type of wound or injury to any 
part of the body that resulted in chronically disabling 
residuals.  The veteran was awarded a Purple Heart in 1950 
for his head injury and well-healed shrapnel wound of the 
left arm.  The extensive SMRs that show treatment subsequent 
to September 1950 contain no objective reference to any type 
of residual disability from the left arm wound and no 
objective evidence of any fragment wound residual of the 
back, upper body or head.  These multiple records would 
certainly be expected to show disability due to the wounds, 
if extant.  There was no sustained period in the field that 
kept the veteran from being evaluated or treated for his 
alleged injuries.

In light of the many medical records that contain no mention 
of any type of explosion-induced injury, to include a SFW, 
when such findings would be expected to be found upon 
examination, and the lack of any evidence of a current 
residual disability due to SFWs of the head, upper body, back 
or left arm, the Board concludes that the veteran does not 
have current disability due to the claimed in-service SFWs.  
Accordingly, the veteran's claims for entitlement to service 
connection for residuals of SFWs are denied.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2000), but 
does not find the evidence is of such approximate balance as 
to warrant its application.  Rather, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for SFW residuals.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran was notified in a statement 
of the case issued in August 2000 of the provisions of law 
relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the service 
connection issues in this case.  In addition, the veteran was 
provided with an opportunity to give testimony at a hearing 
before a member of the Board, but later withdrew his request.  

The RO contacted the veteran in February 2000 and informed 
him of the evidence necessary to establish his claim.  This 
included either identifying evidence that could be obtained 
or submitting evidence on his own.  A July 2000 response to a 
congressional inquiry also provided information on the type 
of evidence needed.  Private treatment records were solicited 
from the veteran's personal physician.  However, Dr. Stoddard 
responded by providing copies of three letters that did not 
serve to advance the veteran's claim with respect to the 
service connection issues.  No further evidence was 
identified or provided by the veteran.  He was afforded 
several VA examinations.  No other sources of relevant 
medical evidence have been identified that could aid in the 
resolution of this appeal.  In light of the medical evidence 
of record, further development regarding the service 
connection  issues is not required.  It thus falls to the 
Board to address this case on the merits, which it has done.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for residuals of SFWs of 
the head, upper body, back, and left arm is denied.


REMAND

The veteran was initially granted service connection for 
encephalopathy by way of the June 2000 rating decision.  He 
was assigned a 10 percent rating under Diagnostic Code 9304 
for disabilities involving dementia due to head trauma.  
38 C.F.R. § 4.130 (2000).  The veteran was subsequently 
granted service connection for PTSD and assigned a 100 
percent rating under Diagnostic Code 9411.  Id.  Both of 
these service-connected disabilities are rated as mental 
disorders and are evaluated by using the same rating 
criteria.  In this regard, the Board notes that the 
evaluation of the "same disability" or the same 
"manifestations' under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2000).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
See 38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994).

The Board notes that while the mental disorders addressed in 
this case have some differing manifestations, the rating 
criteria for PTSD and dementia due to head trauma are 
identical.  38 C.F.R. § 4.130.  An August 2000 VA medical 
examiner categorically stated that it was impossible to 
determine how much of the veteran's present problems were due 
to PTSD as opposed to his mood disorder secondary to 
dementia.  The examiner further stated that it would be 
impossible to assign a disability percentage to each 
diagnosis.  Nevertheless, neurologic deficits or other 
impairments stemming from the same etiology, such as head 
trauma, may indeed be evaluated separately and combined with 
the evaluation for dementia.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000).  

As noted in the discussion of the evidence above, the veteran 
experiences a number of symptoms of neurologic impairment.  
The Board further notes that the veteran has suffered two 
CVAs and suffers from coronary artery disease as well as 
having a benign brain tumor.  There is no medical opinion of 
record at this time that has addressed what neurologic 
impairments may be due to the residuals of the veteran's 
service-connected encephalopathy which may be rated under 
38 C.F.R. § 4.124a (2000), separate from the mental disorders 
rating under 38 C.F.R. § 4.130 (2000).

The February 2000 VA examination failed to address what 
neurological findings could be attributed to the veteran's 
head trauma in service.  The May 2000 addendum merely 
recounted the results of the MRI of the lumbar spine and 
brain without offering an opinion as to whether any of the 
findings were related to the veteran's service-connected 
disability.  Consequently, another examination is necessary 
in order to fairly assess the possible neurological deficits 
and/or impairments that may be related to the veteran's 
service-connected head trauma.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured. 

2.  The veteran should be afforded a VA 
neurological examination.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to 
evaluation.  Opinions should be provided 
on whether any neurologic symptoms can 
be attributed to the veteran's service-
connected encephalopathy.  Each 
neurologic symptom either caused or made 
worse by service-connected 
encephalopathy should be described in 
detail so that applicable rating 
criteria may be applied.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

